Citation Nr: 1436707	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This issue was before the Board in June 2012 and was remanded for further development.  The issue is now returned to the Board for additional appellate review.

The Board is obligated by law to ensure that the VA Appeals Management Center (AMC) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the appellant's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD must be remanded yet again.  Stegall, supra.

The Board has not only reviewed the physical claims file but also the Veteran's file in the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In its June 2012 remand, the Board directed the RO/AMC to obtain a VA psychiatric examination to determine the etiology of any acquired psychiatric disorders found.

Specifically, the Board requested that the examiner identify and examine all records indicating any signs, indicators or changes of behavior or performance subsequent to the assault which the Veteran alleged occurred during active service and offer an opinion as to any clinical significance.  The Board also requested that the examiner opine whether it as at least as likely as not that any in-service assault described by the Veteran occurred.  

If the examiner opined that an assault occurred, the examiner was to provide an opinion as to whether it is at least as likely as not that any identified psychiatric disorder is the result of the Veteran's service, to include the alleged sexual assault.

The Board requested that, alternatively, the examiner provide an opinion as to whether the Veteran had a psychiatric disorder that preexisted service due to an earlier alleged sexual assault.  If the examiner found that such a disorder preexisted service then the examiner was asked to provide an opinion as to whether any preexisting disorder was permanently aggravated beyond the normal progression of the disease during the Veteran's service, to include the alleged sexual assault.

In November 2012 the Veteran was afforded a VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a thorough mental status examination, the examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD, but that he did have a DSM-IV diagnosis of anxiety disorder not otherwise specified (NOS) and depression NOS.  

After describing the Veteran's history of psychiatric treatment and alcohol abuse, the examiner noted that the Veteran was unable to report whether the "assault happened in the winter or in the summer as he said that it happened 'either in August of 1979 or in June of 1980.'"  The examiner then provided the following opinion and rationale:

For the above reasons and the inconsistency in his report, in my opinion, his clinical symptomatology related to the alleged sexual abuse is less than likely to be related to the service.

The examiner did not provide an opinion as to whether the alleged sexual assault during service occurred, whether the Veteran's diagnosed acquired psychiatric disabilities were the result of the Veteran's service, to include the alleged sexual assault, or whether the Veteran had a preexisting psychiatric disorder that was permanently aggravated beyond the normal progression of the disease during the Veteran's service, to include the alleged sexual assault.

Therefore, a remand is required to schedule the Veteran for an additional VA psychiatric examination.  The Board regrets the additional delay.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent updated VA treatment records, and any other records identified by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination.  All indicated studies and tests are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all the examination findings, along with a complete rationale for any conclusions reached.  The examiner is to opine as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any in-service assault, as described by the Veteran, occurred, to include his report of being raped by a civilian sometime between August 1979 and August 1980.  

In doing so, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.

(i)  If it is concluded that such an assault took place, whether it is at least as likely as not that any identified psychiatric disorder(s) is/are the result of the alleged in-service sexual assault.

(ii)  If it is concluded that an in-service sexual assault did not take place, whether it is at least as likely as not that any identified psychiatric disorder(s) is/are the result of the Veteran's service.

(b)  If it is concluded that any acquired psychiatric disorder is not the result of the Veteran's service, to include an alleged sexual assault, whether there is clear and unmistakable evidence that the Veteran had a psychiatric disorder that preexisted service and, if so, whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated during service, to include as due to the alleged sexual assault (if the examiner finds that the in-service sexual assault occurred).

Note:  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the matter or matters at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, provide the Veteran and his representative an appropriate time period to respond, and then return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

